EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of November 15,
2018, is entered into by and between BioCorRx Inc., a Nevada corporation, (the
“Company”), and LGH Investments, a Wyoming limited liability company (the
“Buyer”).

 

A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”).

 

B. Upon the terms and conditions stated in this Agreement, the Buyer desires to
purchase and the Company desires to issue and sell, upon the terms and
conditions set forth in this Agreement (i) a Promissory Note of the Company, in
the form attached hereto as Exhibit A, in the original principal amount of
$275,000.00 (together with any note(s) issued in replacement thereof or as a
dividend thereon or otherwise with respect thereto in accordance with the terms
thereof, the “Note”), (ii) Two Hundred Fifty Thousand (250,000) restricted
shares of the Company’s common stock, par value $0.001 per share (“Inducement
Shares”) to be delivered to Holder, via overnight courier, within 5 business
days following the Closing Date; and (iii) a common stock purchase warrant, in
the form attached hereto as Exhibit B, for 500,000 shares of the Company’s
common stock, par value $0.001 per share (the “Warrant” and together with the
Note and the Inducement Shares, the “Securities”).

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1. Purchase and Sale. On the Closing Date (as defined below), the Company shall
issue and sell to the Buyer and the Buyer agrees to purchase from the Company
(i) the Note in the original principal amount of $275,000, and (ii) the
Inducement Shares.

 

1.1. Form of Payment. On the Closing Date, (i) the Buyer shall pay the purchase
price of $250,000 (the “Purchase Price”) for the Securities to be issued and
sold to it at the Closing (as defined below) by wire transfer of immediately
available funds to a company account designated by the Company, in accordance
with the Company’s written wiring instructions, against delivery of the
Securities, and (ii) the Company shall deliver such duly executed Securities on
behalf of the Company, to the Buyer, against delivery of such Purchase Price.

 

1.2. Inducement Shares and Warrant. The Company shall deliver Inducement Shares
to the Buyer as follows: Within five (5) business days after the Closing Date,
the Company shall deliver to the Buyer 250,000 shares of duly and validly
issued, fully paid and non-assessable Inducement Shares, containing an
appropriate restrictive legend. On the date at which the Buyer seeks to have the
restricted legend removed in accordance with Rule 144 under the 1933 Act, in the
event the Company’s share price has declined the Company agrees to issue the
Buyer additional shares such that the aggregate value of the Inducement Shares
equal the aggregate fair market value of the Inducement Shares as of the closing
date. Within five (5) business days after the Closing Date, the Company shall
deliver the Warrant, containing an appropriate restrictive legend, to the Buyer.

 

1.3. Closing Date. The date and time of the issuance and sale of the Securities
pursuant to this Agreement (the “Closing Date”) shall be November 15, 2018 and
shall take place remotely via the exchange of documents and signatures at such
time and place as the Company and the Buyer mutually agree upon orally or in
writing (the “Closing”).

 



  1

   



  

2. Governing Law; Miscellaneous.

 

2.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of San Diego County, California or in the federal courts
located in San Diego County, California. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other agreement delivered in connection
herewith by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF
ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 

2.2. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party.

 

2.3. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

 

2.4. Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

2.5. Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Buyer.

 

2.6. Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of:

 

(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by e-mail to an executive officer, or by confirmed
facsimile,

 

(b) the fifth business day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or

 

(c) the third business day after mailing by domestic or international express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by ten (10) calendar days’ advance
written notice similarly given to each of the other parties hereto):

 



  2

   



 



If to the Company, to:

 

 

 

 

BioCorRx Inc.

 

 

2390 East Orangewood Avenue

 

 

Suite 757

 

 

Anaheim, CA 92086

 

 

Attn: Lourdes Felix, CFO

 

 

Email:

 

 

 

 

 

 

 

If to the Buyer:

 

 

 

 

LGH Investments, LLC

 

 

ATTN: Lucas Hoppel

 

 

Email:



 

2.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Notwithstanding
anything to the contrary herein, the rights, interests or obligations of the
Company hereunder may not be assigned, by operation of law or otherwise, in
whole or in part, by the Company without the prior written consent of the Buyer,
which consent may be withheld at the sole discretion of the Buyer; provided,
however, that in the case of a merger, sale of substantially all of the
Company’s assets or other corporate reorganization, the Buyer shall not
unreasonably withhold, condition or delay such consent. This Agreement or any of
the severable rights and obligations inuring to the benefit of or to be
performed by Buyer hereunder may be assigned by Buyer to a third party,
including its financing sources, in whole or in part, without the need to obtain
the Company’s consent thereto.

 

2.8. Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

2.9. Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Buyer. The Company agrees to indemnify and hold harmless the Buyer
and all its officers, directors, employees, attorneys, and agents for loss or
damage arising as a result of or related to any breach or alleged breach by the
Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

2.10. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 



  3

   



 

2.11. Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Buyer by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that the Buyer shall
be entitled, in addition to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity
of showing economic loss and without any bond or other security being required.

 

2.12. Buyer’s Rights and Remedies Cumulative. All rights, remedies, and powers
conferred in this Agreement and any other agreement delivered in connection
herewith on the Buyer are cumulative and not exclusive of any other rights or
remedies, and shall be in addition to every other right, power, and remedy that
the Buyer may have, whether specifically granted in this Agreement or any other
agreement delivered in connection herewith , or existing at law, in equity, or
by statute; and any and all such rights and remedies may be exercised from time
to time and as often and in such order as the Buyer may deem expedient.

 

2.13. Ownership Limitation. If at any time after the Closing, the Buyer shall or
would receive shares of Common Stock pursuant to Section 1.2 hereof or upon
exercise of the Warrant, so that the Buyer would, together with other shares of
Common Stock held by it or its affiliates, own or beneficially own by virtue of
such action or receipt of additional shares of Common Stock a number of shares
exceeding 9.99% of the number of shares of Common Stock outstanding on such date
(the “Maximum Percentage”), the Company shall not be obligated and shall not
issue to the Buyer shares of Common Stock which would exceed the Maximum
Percentage, but only until such time as the Maximum Percentage would no longer
be exceeded by any such receipt of shares of Common Stock by the Buyer. The
foregoing limitations are enforceable, unconditional and non-waivable and shall
apply to all Affiliates and assigns of the Buyer. Additionally, for so long as
the Buyer or any of its affiliates own Securities, upon written request from the
Buyer, the Company shall post (or cause to be posted), the then-current number
of issued and outstanding shares of its capital stock to the Company’s web page
located at OTCmarkets.com (or such other web page approved by the Buyer).

 

2.14. No Shorting. Neither the Buyer nor its affiliates has an open short
position (or other hedging or similar transactions) in the common stock of the
Company and the Buyer agrees that so long as it beneficially owns any Securities
it shall not, and that it will cause its affiliates not to, engage in any short
sales of or hedging transactions with respect to the common stock of the
Company.

 

2.15. Attorneys’ Fees and Cost of Collection. In the event of any action at law
or in equity to enforce or interpret the terms of this Agreement or any other
agreement delivered in connection herewith, the parties agree that the party who
is awarded the most money shall be deemed the prevailing party for all purposes
and shall therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by such prevailing party in connection with
the litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair a court’s power to award fees and expenses for
frivolous or bad faith pleading.

 

[Remainder of page intentionally left blank; signature page to follow]

SUBSCRIPTION AMOUNT:

 

Original Principal Amount of Note:

 

$ 275,000.00

 

Purchase Price:

 

$ 250,000.00

 

  



  4

   



     

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

THE COMPANY:

 

BIOCORRX INC.

 

 

 

 

 

 

By:

 

 

Name:

Felix Lourdes

 

Title:

Chief Financial Officer

 

 

  

 

 

THE BUYER:

   

LGH Investments, LLC

 

 

  

 

 

 

By:

 

 

Name:

Lucas Hoppel

 

Title:

President

 

 

 



  5

   



 

EXHIBIT A

 

NOTE

 

 

 

 

 

 

 

 

 



  6

   



 

EXHIBIT B

 

WARRANT

 

 

 

 

 

 

 



  7

